Appeal by defendants from two judgments of the County Court, Nassau County (one as to each of them), both rendered February 27, 1976, convicting them of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment as to James Lee Vereen affirmed. No opinion. Judgment as to Ammon Vereen modified, as a matter of discretion in the interest of justice, by reducing the sentence from an indeterminate prison term with a maximum of five years to an *964indeterminate prison term with a maximum of three years. As so modified, said judgment affirmed. The sentence imposed upon Ammon Vereen was excessive to the extent indicated herein. Cohalan, Acting P. J., Hargett, Suozzi and Mollen, JJ., concur.